Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ricky Gamble appeals the district court’s order granting Defendants’ summary judgment motions on his 42 U.S.C. § 1983 (2006) complaint, and has also filed a motion for appointment of counsel. We have reviewed the record and find no reversible error. Accordingly, we deny Gamble’s motion for appointment of counsel and affirm the district court’s judgment. Gamble v. Bullard, No. 5:11-ct-03220-FL, 2013 WL 5979758 (E.D.N.C. Nov. 12, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.